On Rehearing
We adhere to the characterization of the appellant as having been convicted as a pimp to be a permissible inference from the evidence in the light of the charge against him in Count 2 of the City’s Complaint under which he was convicted, viz:
*480“Comes the City of Birmingham, Alabama, a municipal corporation, and complains that Sylvester Marcus, within twelve months before the beginning of this prosecution, and within the City of Birmingham or the police jurisdiction thereof, did, incite, or aid or abet a female to prostitute herself contrary to and in violation of Section 824 of the General City Code of Birmingham of 1944.”
“Pimp,” except perhaps as used in “pimp tenure,” is not a word of legal meaning. Thus, in People v. Gastrc, 75 Mich. 127, 42 N.W. 937, 939, we find:
“ * * * courts will take judicial notice of the ordinary meaning of English words, but not of uncommon or extraordinary meanings applied in isolated cases or in particular localities. The word 'pimp’ is not, so far as we are informed, a technical word, nor has it acquired any peculiar or appropriate meaning in the law. It is therefore to be construed and understood according to the common and approved usage of the language.”
Its dictionary definition begins, “A procurer; a pander.” Webster’s New International Dictionary (2d Ed.),
Counsel for appellant, pointing out that there are only thirty pages of testimony in the record, asks us to read the entirety. To this we can only refer to the Rules of our Supreme Court. The City is entitled to the benefit of them. Rule 9(b) we construe as being inflexible. This case may use only thirty pages the next may take up three hundred.
In the brief’s conclusion, we are reminded :
“Brief, is what the word implies; it should be like a woman’s dress, short enough to be interesting, yet long enough to cover the subject.
“A Professor in a religious school was giving instructions to the young Ministers as to how to pra.y for the Congregation and his instructions were, ‘Don’t Pray too long, remember the Lord knows something’.
“From the Opinion of this Honorable Court, the writer of this Brief is of the Opinion that the Court wants a Brief like ‘making love to a widow woman, you can’t over do it’?”
The analogy to feminine garb is on a slightly more emotional plane than prevails in the make-up of an argument of law. In the former the balance of revealing in contrast to concealing presents a more acute aesthetic problem. A good brief should reveal without the beholder’s having to speculate on the implication of concealment.
Application overruled.